Title: From Alexander Hamilton to Gouverneur Morris, 6 July 1777
From: Hamilton, Alexander
To: Morris, Gouverneur


Head Quarters MorrisTown [New Jersey] July 6th. 1777
Dear Sir,
I received your favour of the 4th, by express. If I recollect how far my last went, it did not announce the return of the enemy from Westfield to Amboy, nor their evacuation of that place since. After resting and refreshing themselves a night, they decamped the following day and proceeded to Amboy from which place they went to Staten Island as expeditiously as they could; where they still remain.
The news, from the Northward, wore so serious a face that our generals thought the enemy were about to operate in earnest against our posts in that quarter; and, as supposing this the case, General Howe might certainly be expected to co-operate by way of the North river, it was judged necessary to move the main body of the army from Middle Brook to Morris Town—to advance a division under General Sullivan to Pumpton—and another under General Parsons ⟨as⟩ far ⟨as⟩ Peeks Kill. A Brigade at that post under General N⟨ixon⟩ was ordered, so soon as Parsons’ division arrived near its destination, to proceed immediately as a reinforcement to the Northern army. This disposition is deemed advantageous to prevent the success of a coup de main, on the Highland passes, and not inconsistent with a proper attention to Philadelphia, should the Northern alarm prove nothing more than a diversion and Howe return to the charge that way. I am loth to risk a conjecture about Mr. Howe. He is such an untilligible Gentleman, that no rule of interpretation can possibly be found out, by which to unravel his designs. If he acted like a man of sense, he would wait quietly on Staten Island, and there concenter all his forces. He would draw round all the men that could be spared from Canada, and all that are now at Rhode Island. With these and the reinforcements he may receive from Europe, he would make a point of forcing us by some means or other to an action. In this his only hope lies, if he could defeat our army, and improve the moment of success he would go very near effecting his purpose. But let him go to the Northward or to the Southward, every new post he takes weakens his main body, and makes it the more liable to be ruined by our collective strength. Any object short of our army is a bad one, and that plan is the worst, where by a division of his forces he runs the hazard, in case of an accident either way, of having his whole scheme overturned.
We have different accounts of the present situation of his army. Some tell us that the whole is now incamped on Staten Island, others, that the greater part of the Hessians are on board the Ships. By some sailors who came from them yesterday, we are told that the ships are taking in water and provisions for two months, and that conveniences for transporting horses are fitting up in them. All this is rather vague and may, or may not be true.
Their flourishes in the Jerseys, I believe, cannot have cost them less than 6 or 700 men. We have not lost above a hundred. This is the best way to ruin them, without risking anything.
Our present situation is embarrassing. Their ships give them a vast advantage; and we shall probably be much puzzled when they begin their operations again. We shall however act cautiously and do the best we can. We are anxiously waiting for Northern intelligence.
I am Dr. Sir   With great regard   Yrs. &c.
A. Hamilton
Please to forward the inclosed to General Schuyler ⅌ first Oppy.
